Mahoney, P. J., and Casey, J.,
concur in part and dissent in part in the following memorandum by Mahoney, P. J. Mahoney, P. J. (concurring in part and dissenting in part). Although we agree with that portion of the majority’s statement redacting paragraph 6 of the Grand Jury’s report, the remainder of the report was, in our view, properly accepted by the trial court. All of the evidence presented was consistent with the finding by the Grand Jury that the subject officer grabbed the injured party and held his head at a time when the extent of his injuries had not yet been determined. Since the ultimate recommendation by the Grand Jury was that an administrative hearing by the City of Hudson Police Department should be conducted to ascertain whether the subject officer’s conduct constituted a violation of certain departmental rules and regulations the remainder of the report was supported by a preponderance of credible and legally admissible evidence and should be accepted and made public.